Citation Nr: 9910611	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-32 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1960 to May 
1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
noncompensable evaluation for service-connected bilateral pes 
planus.

Preliminary review of the record reveals that the RO did not 
expressly consider referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).



FINDING OF FACT

Bilateral pes planus is currently manifested by painful feet.


CONCLUSION OF LAW

Bilateral pes planus is 10 percent disabling.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. § 4.59; Part 4, 
Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for bilateral pes planus is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
his assertion that his service-connected disability has 
worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant has 
been recently examined and his medical records have been 
obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  All relevant facts on this issue have been properly 
developed and the duty to assist has been met.  38 U.S.C.A. 
§ 5107(a).

Service connection for bilateral pes planus was granted by 
means of a June 1964 rating decision and assigned a 
noncompensable evaluation.  Service connection was granted 
based on aggravation of bilateral pes planus in service.

In an April 1994 VA outpatient treatment report, the 
appellant reported chronic foot pain bilaterally due to flat 
feet.  The VA examiner noted that examination was positive 
for pes planus.  The impression was pes planus.  

The appellant underwent a VA examination in February 1995.  
The appellant reported that he had to wear an arch support on 
the right foot.  The VA examiner stated that the appellant's 
posture standing was normal.  The appellant was able to 
squat.  He could pronate and supinate his feet, and he could 
rise on both his toes and heels.  The VA examiner stated that 
the appellant had mild pes planus deformity of his feet.  The 
function was reported as "fair."  The VA examiner noted 
that the appellant used a cane to assist in his walking.  The 
diagnosis was mild pes planus deformity.  X-rays taken of his 
feet at that time revealed no bony abnormality.

In a November 1997 VA outpatient treatment report, the VA 
examiner stated the appellant reported right foot pain three 
days ago, but that he still had some calf pain.  The VA 
examiner noted ankle sprain versus post tibial tendonitis.  
In a separate November 1997 report, the VA examiner entered a 
diagnosis of Achilles tendonitis.  The appellant was 
prescribed special shoes with molded inserts.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

Pronounced pes planus with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation that is not improved by orthopedic shoes or 
appliances warrants a 50 percent evaluation for bilateral 
involvement and 30 percent for unilateral involvement.  38 
C.F.R. Part 4, Diagnostic Code 5276 (1998).  Severe pes 
planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities warrants a 30 percent evaluation for bilateral 
involvement and 20 percent for unilateral involvement.  Id.  
Moderate pes planus with weight bearing line over or medial 
to great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet warrants a 10 percent 
evaluation for bilateral or unilateral involvement.  Id.  
Mild pes planus with symptoms relieved by built-up shoes or 
arch support warrants a noncompensable evaluation. Id.

After having reviewed the evidence, the Board concludes that 
the evidence supports a 10 percent evaluation for bilateral 
pes planus. At the February 1995 examination, the veteran was 
able to pronate and supinate his feet and rise on his toes 
and heels.  The VA examiner stated that the appellant's feet 
revealed mild pes planus bilaterally.  The VA examiner noted 
that function was "fair."  X-rays of the feet revealed no 
bony abnormality.  The diagnosis entered was mild pes planus 
deformity.  The appellant has stated that he must wear a 
brace on his right foot each day and that he used a cane 
daily.  He has asserted that he has severe pes planus.  In 
November 1997, the appellant reported pain in his right foot 
and a diagnosis of Achilles tendonitis was entered.  

Here, the Board finds that the application of 38 C.F.R. § 4.7 
(1998) is raised by the evidence. Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
closely approximates the criteria required for that 
evaluation.  Id.  Here, the VA examiner's examination of the 
appellant's feet seemed to show that the appellant has no 
more than mild pes planus, which would warrant a 
noncompensable evaluation; however, the appellant has 
complained of pain in his arches, which is evidence of pain 
on manipulation and use of the feet, which would warrant a 
10 percent evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 
5276.  Although the VA examiner entered a diagnosis of mild 
pes planus deformity, the Board cannot ignore subjective 
complaints from the appellant, as they are well documented.  
The appellant's complaints of pain is evidence that the 
appellant has a compensable disability as to his bilateral 
pes planus.  Thus, the Board has determined the appellant's 
bilateral pes planus is 10 percent disabling.

A higher evaluation is not warranted as the appellant's 
bilateral pes planus has not been described as severe, and x- 
rays nor examination have shown a marked deformity in either 
foot.  See 38 C.F.R. Part 4, Diagnostic Code 5276.  The 
appellant has stated that he warrants a 50 percent 
evaluation.  At the February 1995 examination, the VA 
examiner noted that the appellant was able to pronate and 
supinate both feet and that x-rays of the feet revealed no 
bony abnormality.  Thus, the appellant's bilateral pes planus 
is no more than 10 percent disabling.

In making the determination that the appellant's bilateral 
pes planus is no more than 10 percent disabling, the Board 
has specifically considered the guidance of DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Court has specifically 
limited the applicability of DeLuca to limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The 
evaluation of bilateral pes planus is not based upon 
limitation of motion and DeLuca is not applicable.  See id.

The appellant is competent to report his symptoms; however, 
to the extent that he has described severe bilateral pes 
planus, the medical findings do not support his contentions 
of a 50 percent evaluation.  The Board attaches far greater 
probative weight to the clinical findings of a skilled, 
unbiased professional than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
His allegations of pain and discomfort, however, are 
accepted, which has caused the grant of a 10 percent 
disability evaluation for bilateral pes planus.  However, as 
stated above, an evaluation in excess of 10 percent for 
bilateral pes planus is not warranted.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved. 38 U.S.C.A. § 5107(b) (West 
1991).


ORDER

A 10 percent disability evaluation for bilateral pes planus 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits. 



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

